UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1218


In re: NICHOLAS RAGIN,

                Petitioner.



                 On Petition for Writ of Mandamus.
             (3:04-cr-00271-RJC-7; 3:10-cv-00488-RJC)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nicholas Ragin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nicholas   Ragin   petitions    for   an   amended   writ   of

mandamus alleging that the district court has unduly delayed in

ruling on his 28 U.S.C. § 2255 (2012) motion.        He seeks an order

from this court directing the district court to act.           We find

the present record does not reveal undue delay in the district

court.   Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.




                                                       PETITION DENIED




                                  2